Case 4:20-mc-00018-KES Document 1-6 Filed 07/01/20 Page 1 of 4 PageID #: 52




                          Exhibit 6
 Case 4:20-mc-00018-KES Document 1-6 Filed 07/01/20 Page 2 of 4 PageID #: 53



From: "Wiltsie, Susan" <swiltsie@hunton.com>
Date: July 1, 2020 at 7:56:07 AM EDT
To: "Casey, Jennifer - SOL" <Casey.Jennifer@DOL.GOV>
Cc: "Finnigan, Matthew - SOL" <Finnigan.Matthew@dol.gov>, "Stanley, Sheila A. - OSHA"
<Stanley.Sheila.A@dol.gov>, "Moore, Reilly" <RMoore@hunton.com>, "Cunningham, Alexandra"
<acunningham@hunton.com>, "McClure, Amy" <AMcClure@smithfield.com>
Subject: RE: OSHA Subpoena to State of South Dakota, Department of Health


Jennifer -

I do not think based on your response that you fully appreciate the nature of our concerns. We do not
dispute OSHA’s authority to issue subpoenas. You have told us that OSHA has issued a number of third
party subpoenas in this matter. We have made no efforts to interfere with any other subpoena. As
such, it should be clear that we are not objecting to the agency’s view of its authority.
This situation is unique and, I believe, unprecedented. Smithfield is engaged in a cooperative effort
with DOH to conduct an epidemiological study for the public good. OSHA seeks to use information
collected, compiled, and analyzed by DOH to evaluate whether to issue citations/penalties against the
Company. Of course, that is adversarial. You have represented to us that the documents to be
produced do not interfere with the epi study. With due respect, none of us have seen these documents
and cannot possibly know whether that is in fact true. We need to review the documents in advance of
production to either eliminate this disagreement entirely or narrow the issues of disagreement. We can
conduct that review within 24 hours of receiving access from DOH.

I am disappointed that an agency that takes – and justifiably should take -- pride in its cooperative
efforts with the regulated community for the public good would not more readily understand the public
policy impact of interjecting adversity into the DOH/Smithfield epi study. I have reasonably requested
an opportunity to review the documents in advance of DOH production. You have denied that
reasonable request. Accordingly, as I told you last week, we will be filing a motion to involve the Court
in this matter. If any possibility remains for resolution, please let me know this morning. I plan to file
the motion by noon.

-Susan




From: Casey, Jennifer - SOL <Casey.Jennifer@DOL.GOV>
Sent: Tuesday, June 30, 2020 11:31 AM
To: Wiltsie, Susan <swiltsie@hunton.com>; Moore, Reilly <RMoore@hunton.com>
Cc: Finnigan, Matthew - SOL <Finnigan.Matthew@dol.gov>; Stanley, Sheila A. - OSHA
<Stanley.Sheila.A@dol.gov>
Subject: OSHA Subpoena to State of South Dakota, Department of Health

Good Morning Susan and Reilly:

We appreciate the opportunity to speak with both of you regarding the subpoena issued to the South
Dakota Department of Health (“DOH”) on June 22, 2020. DOH was directed to produce responsive
 Case 4:20-mc-00018-KES Document 1-6 Filed 07/01/20 Page 3 of 4 PageID #: 54



documents on Friday, June 26, 2020. At Smithfield’s request, OSHA postponed DOH’s response to the
subpoena to provide Smithfield and OSHA an opportunity to discuss the scope of the government’s
request.

On Monday, June 29th, we conferred with DOH to determine what documents the state intended to
provide in response to OSHA’s subpoena. Justin Williams, counsel for the State, explained broad
categories of information relevant to the subpoena and further represented that production of such
materials did not contravene an agreement between Smithfield and DOH designed to share information
related to the 2020 Covid-19 outbreak at Smithfield’s Sioux Falls plant. We shared Mr. Williams’
conclusions with both of you yesterday.

Smithfield now proposes that it be given an opportunity to review responsive materials before
production is provided to OSHA so Smithfield can confirm the substance of these materials and, if it
deems it necessary, object to DOH’s production to the government. OSHA is not in a position to grant
Smithfield’s request.

The Act authorizes the Secretary “to enact and enforce national occupational safety and health
standards, and more broadly, to undertake investigations of company workplaces and practices ‘in order
to carry out the purposes of this chapter.’” Reich v. Muth, 34 F.3d 240, 242-43 (4th Cir. 1994), citing 29
U.S.C. § 657(a). The Act further authorizes the Secretary “[i]n making his inspections and investigations
under this chapter” to “require the attendance and testimony of witnesses and the production of
evidence under oath . . . .” 29 U.S.C. § 657(b). See Reich, 34 F.3d at 243. The Act’s legislative history
explains that Section 657(b) “grants the Secretary of Labor a subpoena power over books, records and
witnesses – a power which is customary and necessary for the proper administration and enforcement
of a statute of this nature.” S. Rep. No. 1282, 91st Cong., 2d Sess. 31, reprinted in 1970 U.S.C.C.A.N.
5177, 5189. See also In re Inland Steel Co., 492 F. Supp. 1310, 1314-15 (N.D. Ind. 1980) (discussing Act’s
legislative history).

The Secretary is thus authorized to issue, and is entitled to judicial enforcement of, subpoenas in the
course of his inspections and investigations. Dole v. Trinity Indus. Inc., 904 F.2d 867, 872 (3d Cir. 1990),
cert. denied, 498 U.S. 998 (1990). Compliance with a subpoena will be ordered if “the inquiry is within
the authority of the agency, the demand is not too indefinite and the information sought is reasonably
relevant” to the authorized inquiry. United States v. Morton Salt Co., 338 U.S. 632, 652 (1950). See also
Trinity Indus., 904 F.2d at 871.

We believe the information sought from the state is both relevant and necessary to OSHA’s ongoing,
administrative inspection of the Smithfield Sioux Falls plant. OSHA is still gathering documents and
testimony to fully understand Smithfield’s response to the Covid-19 pandemic. This is not an adversarial
proceeding; rather, an administrative process in which OSHA has the authority, and statutory obligation,
to collect and analyze evidence to determine whether Smithfield has complied with provisions of the
Occupational Safety and Health Act.

Should you have any additional questions regarding this matter, please feel free to contact me at the
number listed below. Thank you.

Jennifer A. Casey
Senior Trial Attorney
U.S. Department of Labor
 Case 4:20-mc-00018-KES Document 1-6 Filed 07/01/20 Page 4 of 4 PageID #: 55



Office of the Solicitor
1244 Speer Blvd., Suite 515
Denver, Colorado 80204-3516
(303) 844-1756
(303) 844-1753 (fax)

This may contain information that is privileged or otherwise exempt from disclosure under applicable
law. Do not disclose without consulting the Office of the Solicitor. If you believe that you have received
this in error, please contact me at the number above.


ATTENTION: In light of the current restrictions put in place by federal, state, and local governments in
response to COVID-19, the Office of the Solicitor in Denver requests that all communication and
document delivery be handled electronically/via e-mail. Until further notice, please send any documents
and correspondence electronically rather than using U.S. Mail or overnight delivery services. If a
document is too large to email, please call 303-844-1756 to make arrangements on how to exchange the
documents. Thank you.
